— Appeal from a decision of the Unemployment *740Insurance Appeal Board, filed December 18, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant lost his job of six years due to excessive tardiness. Prior to claimant’s discharge, his employer followed company policy with respect to warning him and ultimately docking his pay because of his tardiness. Although claimant admitted that he knew that his job was in jeopardy, he made no attempt to change his daily routine to avoid being late. Under the circumstances, there is substantial evidence to support the decision disqualifying claimant from receiving unemployment insurance benefits due to misconduct (see, Matter of Grosso [Levine], 52 AD2d 964; Matter of De Scetto [Levine], 51 AD2d 1100).
Mahoney, P. J., Mikoll, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.